Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dalton Case on (2/26/2021).
Claim 1 (currently amended): 
…
determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition 
…
performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process;
…
optical character recognition process;
…
Claim 2 (currently amended): The method of Claim 1, further comprising: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
Claim 4 (currently amended): 
…
and perform the optical character recognition process on the adjusted image of the document;
…
Claim 8 (currently amended): 
…
determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition 
…
performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process;
…
determining one of the one or more determined values is not accurately identified by the optical character recognition process;
…
Claim 9 (currently amended):  The electronic device of Claim 8, wherein the method further comprises: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
Claim 11 (currently amended): 
…
and perform the optical character recognition process on the adjusted image of the document;
…
Claim 15 (currently amended): 
…
determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an 
…
optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process;
…
determining one of the one or more determined values is not accurately identified by the optical character recognition process;
…
Claim 16 (currently amended):  wherein the method further comprises: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
Claim 18 (currently amended): 
…
and perform the optical character recognition process on the adjusted image of the document;
…
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes 
Claim 1:
…
“
A method for improving identification of information in an electronic document, comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document based on the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Claim 8:
…
“
An electronic device, comprising a non-transitory memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the electronic device to perform a method for improving identification of information in an electronic document, the method comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document based on the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Claim 15:
…
“
A non-transitory computer-readable medium comprising instructions that, when executed by a processor of an electronic device, cause the electronic device to perform a method for improving identification of information in an electronic document, the method comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document according to the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Regarding dependent claims 2-7, 9-12, 14, 16-19 & 24-26 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661